                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                  Case No. 16-20307
                                                   Honorable Laurie J. Michelson
v.

D-4 KOREY BRADLEY,

       Defendant.


     ORDER DENYING PETITION FOR JUDICIAL RECOMMENDATION ON
           RESIDENTIAL REENTRY CENTER PLACEMENT [130]


       Defendant Korey Bradley was charged in a one-count information with conspiracy to

possess with intent to distribute and to distribute controlled substances. (R. 105.) He pled guilty

pursuant to a Rule 11 plea agreement. (R. 108.) On November 22, 2017, he was sentenced to 48

months imprisonment and three years of supervised release. (R. 125.)

       In a filing virtually identical to that of his co-defendant, DeMario McNeal (R. 128),

Bradley now petitions the Court “to issue a judicial recommendation that he spend the final 12

months of his sentence in a Residential Reentry Center.” (R. 130, PageID.750.) Bradley advises

that since his incarceration he has worked diligently toward obtaining his GED. (Id.) He wishes

to pursue full-time employment upon his release from prison and “is hopeful that the services

provided at the [RRC] will help enable him to do that.” (Id.)

       The Bureau of Prisons is responsible for “designat[ing] the place of the prisoner’s

imprisonment” and “may designate any available penal or correctional facility . . . that the

Bureau determines to be appropriate and suitable.” 18 U.S.C. §3621(b). In deciding such

placement, the BOP considers a number of factors, including “any statement by the court that
imposed the sentence . . . recommending a type of penal or correctional facility as appropriate.”

18 U.S.C. § 3621(b)(4)(B). But “[a]ny order, recommendation, or request by a sentencing court

that a convicted person serve a term of imprisonment in a community corrections facility shall

have no binding effect on the authority of the Bureau under this section to determine or change

the place of imprisonment of that person.” 18 U.S.C. § 3621(b).

       The BOP also makes prelease custody determinations. More specifically,

       The Director of the Bureau of Prisons shall, to the extent practicable, ensure that a
       prisoner serving a term of imprisonment spends a portion of the final months of
       that term (not to exceed 12 months), under conditions that will afford that prisoner
       a reasonable opportunity to adjust to and prepare for the reentry of that prisoner
       into the community. Such conditions may include a community correctional
       facility.

18 U.S.C. § 3624(c)(1); see also 18 U.S.C. § 3624(c)(6) (directing the BOP to issue regulations

ensuring that placement in a community correctional facility is conducted in a manner consistent

with § 3621(b)); 28 C.F.R. § 570.22 (“Inmates will be considered for prerelease community

confinement in a manner consistent with 18 U.S.C. section 3621(b), determined on an individual

basis, and of sufficient duration to provide the greatest likelihood of successful reintegration into

the community, within the time-frames set forth in this part.”).

       As it did with Mr. McNeal, the Court commends Mr. Bradley on his progress while in

prison and his goals upon release. At this point in his sentence, though, the BOP has the most

complete and accurate information regarding the relevant statutory factors to make an individual

determination regarding Bradley’s placement in an RRC. And they might very well make the

decision Bradley is seeking. At this time, the Court does not see any benefit in making a

recommendation that might influence the BOP when it has less relevant information than the

BOP. See United States v. George, No. 14-20119, 2018 U.S. Dist. LEXIS 78877, at *7 (E.D.




                                                 2
Mich. May 10, 2018); Carter v. United States, No. 17-C-1325, 2018 U.S. Dist. LEXIS 87310, at

*7 (E.D. Wisc. May 24, 2018).

       Thus, Korey Bradley’s request for a judicial recommendation regarding RRC placement

is DENIED.

       Bradley also submitted a letter inquiring about a split sentence and the option for home

confinement after serving half of his sentence. (R. 131.) As mentioned above, however, Bradley

has already been sentenced and has not shown that any of the narrow exceptions for modifying

that sentence apply.

       IT IS SO ORDERED.

                                           s/Laurie J. Michelson
                                           LAURIE J. MICHELSON
                                           UNITED STATES DISTRICT JUDGE


Date: October 23, 2018


       I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, October 23, 2018, by electronic and/or ordinary mail.


                                           s/William Barkholz
                                           Case Manager




                                              3
